This cause came on to be heard upon the demurrer to the petition and was argued by counsel. On consideration whereof it is ordered and adjudged that the demurrer be sustained for the reason that the record in the cause which the relator is asking this court to certify on the ground that the Court of Appeals has found its judgment therein to be in conflict with the judgment of another court of appeals heretofore, upon motion, has been ordered certified to this court.
It is therefore ordered and adjudged that the writ of mandamus prayed for be, and the same is hereby, denied and petition dismissed.
Writ denied and petition dismissed.
JONES, MATTHIAS, DAY, ALLEN, KINKADE, and ROBINSON, JJ., concur.
 *Page 1